Citation Nr: 0605078	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hepatitis C with cirrhosis of the liver.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel





INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Board remanded the case in December 2003 for the purpose 
of affording the veteran a hearing before a Decision Review 
Officer.  The veteran was scheduled for such a hearing in May 
2004, but this hearing was canceled at the veteran's request.  
The record does not reflect that he has requested that the 
hearing be rescheduled.


FINDINGS OF FACT

1.  The manifestations of the veteran's hepatitis C with 
cirrhosis most nearly approximate moderate liver damage with 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.

2.  Nearly constant debilitating symptoms are not shown.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but not higher, for 
hepatitis C with cirrhosis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.112, 4.114, Diagnostic Code 7345 
(2000); and 38 C.F.R. §§ 4.7, 4.112, 4.114, Diagnostic Code 
7354 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by the Statement of the Case, 
Supplemental Statements of the Case, and various letters, 
particularly a letter mailed in May 2005.  Although the RO 
did not specifically request him to submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained and the veteran has ben afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

Following provision of the required notice and the completion 
of all indicated development, the RO readjudicated the 
veteran's claim.  There is no indication or reason to believe 
that the ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of the claim by 
the RO were harmless and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.  


II.  Factual Background

Historically, it is noted that during his period of active 
service, the veteran was hospitalized with symptoms of 
anorexia, nausea, vomiting and general malaise.  The 
discharge diagnosis was hepatitis B.  

VA medical records and laboratory studies show that the 
veteran was positive for hepatitis C.  A March 2000 liver 
biopsy reflected chronic hepatitis C with marked activity and 
bridging fibrosis (probably early cirrhosis).  Outpatient 
medical records show that the veteran was treated with 
interferon for his hepatitis C.  

On VA examination in November 2000, the veteran reported that 
he had daily sharp pain in the right upper quadrant and 
approximately every two months had severe pain in the right 
upper quadrant which required emergency room treatment.  He 
said that he experienced occasional diarrhea, constant 
fatigue and weakness.  His usual weight was 165 pounds and he 
currently weighted 130 pounds.  He had a poor appetite.  He 
had nausea when eating and occasionally vomited.  On physical 
examination, it was noted that the veteran was thin and 
appeared chronically ill.  His extremities were diffusely 
weak.  No hepatosplenomegaly or tenderness was noted on 
examination of the abdomen.  The diagnosis was hepatitis C, 
probably related to hepatitis contracted during active 
service.  

On VA examination in January 2002, it was noted that the 
veteran was treated with interferon and Rebetron for chronic 
hepatitis C; however, he did respond to treatment and his 
viral load actually worsened while receiving therapy for one 
year.  He did not presently take any medications for chronic 
hepatitis.  He denied ascites, weight gain or weight loss but 
had episodes of recurrent diarrhea, alternating with 
constipation.  He denied hematemesis or melena.  There was 
some abdominal tenderness.  Hepatomegaly was also noted.  The 
diagnostic assessments included hepatitis C and anxiety with 
severe depression.  

At a VA examination in November 2002, the veteran's 
complaints included daily diarrhea, chronic nausea, chronic 
abdominal pain, and weight loss.  He reported that since 
October 2001, his weight had dropped from 143 pounds to 120 
pounds.  On examination, the veteran's weight was noted to be 
123 pounds.  He appeared to be thin and chronically ill.  He 
had no jaundice or scleral icterus.  The abdomen was soft and 
free of masses.  There was no organomegaly.  The diagnoses 
included hepatitis C, chronic abdominal pain and diarrhea, 
and post-traumatic stress disorder with dysthymia.

VA medical records dated from November 2002 to March 2004 
show that the veteran was seen on several occasions because 
of weight loss, gastrointestinal symptoms and mild anorexia.  
The records indicate that hepatitis C was essentially 
inactive.  The diagnoses included malabsorption syndrome and 
Crohn's disease.  

On VA examination in June 2004, it was noted that the veteran 
had a sallow complexion and appeared chronically ill.  He 
said that he had occasional vomiting.  He reported having one 
episode of hematemesis several years ago and denied any 
melena.  He said that his appetite had been up and down.  His 
weight had gone up from 127 pounds to 154 pounds over the 
last year.  His weight increased after he began receiving 
treatment for newly diagnosed Crohn's disease.  He currently 
did not receive any treatment for hepatitis C.  The veteran 
reported episodes of right upper quadrant pain which occurred 
approximately 4 times per week, sometimes with nausea.  He 
said that nausea occurred two or more times per week.  He 
stated that his energy level was depleted and had been that 
way since 1986.  He related that his overall physical 
strength was poor.  Problems with depression were also noted.  
The examiner indicated that the veteran's current symptoms of 
liver disease consisted mainly of fatigue and weakness.  The 
examiner related that the veteran also had increased 
abdominal pain which was later diagnosed as Crohn's disease.  
It was noted that his significant weight loss and weakness 
were related to the Crohn's disease.  Gastrointestinal 
examination showed no ascites and no steatorrhea.  His stool 
tests for fat were negative.  He had some mild malabsorption 
problems secondary to Crohn's disease which was being treated 
with multivitamins.  He had had no hematemesis or melena for 
a number of years.  There was no abdominal pain on 
examination with palpation and percussion over the entire 
abdomen.  His liver size appeared to be normal.  It was noted 
that testing for hepatitis C showed 775,000 viral units 
per/ml on June 2001.  His viral level for hepatitis C 
performed just prior to examination was 138,000.  His most 
recent test showed worsening of the chronic active state of 
his hepatitis C.  The veteran indicated that he was not 
willing to go through another liver biopsy for re-evaluation 
of worsening cirrhosis.  The diagnoses include chronic active 
hepatitis C; non-service connected Crohn's disease; PTSD; 
dysthymia; hepatitis B, diagnosed during active military 
service and chronic low back pain.  

The VA examiner opined that serologically, in the number of 
viral particles present, the veteran's hepatitis C seemed to 
be worsening.  Ultrasound of the liver was not conclusive for 
worsening of cirrhosis.  The abdominal distress  and 
gastrointestinal distress were difficult to separate from 
that caused from hepatitis C and from Crohn's disease.  The 
examiner noted that the veteran had significant fatigue which 
could be due to mental illness, physical disease or both.  


III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran contends that a 60 percent evaluation is 
warranted for his hepatitis C with cirrhosis.  He is 
currently in receipt of a 30 percent rating for the condition 
under  38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).  

The criteria for rating disabilities of the digestive system 
were revised, effective July 2, 2001.  

Under the former criteria, infectious hepatitis, which was 
healed and nonsymptomatic, warranted a noncompensable rating.  
Hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warranted a 10 percent rating. 
Hepatitis with minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency than that required for a 60 percent rating but 
necessitating dietary restriction or other therapeutic 
measures warranted a 30 percent rating.  Hepatitis with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
warranted a 60 percent rating.  Hepatitis with marked liver 
damage manifested by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy warranted a 100 
percent rating.  38 C.F.R. § 4.114, Code 7345 (2000).  

Under the former criteria, moderate cirrhosis with dilation 
of superficial abdominal veins, chronic dyspepsia, slight 
loss of weight or impairment of health warranted a 30 percent 
rating.  Moderately severe cirrhosis with the liver 
definitely enlarged and abdominal distention due to early 
ascites and with muscle wasting and loss of strength 
warranted a 50 percent rating.  Severe cirrhosis with ascites 
requiring infrequent tapping, or recurrent hemorrhage from 
esophageal varices, aggravated symptoms and impaired health 
warranted a 70 percent rating.  Pronounced cirrhosis with 
aggravation of the symptoms for moderate and severe, 
necessitating frequent tapping warranted a 100 percent 
rating.  38 C.F.R. § 4.114, Code 7312 (2000).  

Under the former criteria, ratings under Diagnostic Codes 
7312 and 7345 were not to be combined with each other.  A 
single evaluation was to be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2000).

The July 2001 changes created separate rating criteria for 
hepatitis C and other forms of hepatitis, such as hepatitis 
B.  Under the new criteria for hepatitis C, a compensable 
rating of 10 percent is warranted when the veteran has 
serologic evidence of hepatitis C infection and the following 
signs and symptoms due to the hepatitis infection: 
intermittent fatigue, malaise, and anorexia or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less 
than two weeks, during the past 12 month period.  A 20 
percent rating is warranted when symptoms include daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; of for incapacitating episodes (with symptoms 
described above) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly; or for incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted when 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly; or for incapacitating 
episodes (with symptoms described above) having a total 
duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A 100 percent rating 
is warranted with near-constant debilitating symptoms (such 
as the symptoms described above).  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2005).

Note 1 under Diagnostic Code 7354 states:  Evaluate sequelae, 
such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Code 7354 and 
under a diagnostic code sequelae.  Note 2 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  38 C.F.R. § 4.112, Code 7354 (2005).  

The rating criteria for evaluating of cirrhosis of the liver 
also changed effective July 2001.  Under the new criteria, 
symptoms such as weakness, anorexia, abdominal pain, and 
malaise warrant a 10 percent rating.  Portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss warrant a 30 percent 
rating.  A history of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks warrants a 70 percent rating.  A 
100 percent rating is warranted for generalized weakness, 
substantial weight loss, and persistent jaundice or with one 
of the following refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices or portal gastropathy 
(erosive gastritis). 38 C.F.R. § 4.114, Code 7312 (2005).  

In VAOPGCPREC 7- 2003, the General Counsel held that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

The medical evidence of record shows that the criteria for a 
60 percent evaluation are met under the former criteria of 
Diagnostic Code 7345.  A March 2000 liver biopsy showed 
chronic hepatitis C, with marked activity and bridging 
fibrosis, probably early cirrhosis.  At his June 2004 VA 
examination, the veteran reported having fatigue, weakness, 
and depression, nausea, and right upper quadrant pain.   
Hepatitis C testing noted a significant worsening of the 
chronic active stage of his hepatitis C; however, the veteran 
was not willing to undergo another liver biopsy to determine 
the extent of any worsening of his cirrhosis.  The Board also 
notes that the veteran has been diagnosed with non-service-
connected Crohn's disease.  However, the examiner noted that 
it was difficult to separate his abdominal and 
gastrointestinal symptoms from those that were caused by 
Crohn's disease and chronic hepatitis C.  If it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, all signs and 
symptoms should be attributed to those that are service-
connected.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

Thus the Board concludes that the veteran's symptomatology 
more closely approximates the former criteria for a 60 
percent.  The veteran has documented instances of fatigue, 
weakness, depression, and a diagnosis of cirrhosis, which is 
indicative of moderate liver damage.  Therefore, a 60 percent 
evaluation under Diagnostic Code 7345 is warranted.  

The evidence, however, does not show that the overall level 
of disability warrants a higher evaluation under the former 
criteria..  The medical evidence does not show marked liver 
damage and marked gastrointestinal symptoms, or episodes of 
several weeks' duration, aggregating three or more a year, 
and accompanied by disabling symptoms requiring rest therapy.  

Further, looking to the new criteria, while there were 
findings of fatigue, nausea, malaise, and occasional right 
upper quadrant pain, there was no medical evidence that these 
symptoms were nearly constant and debilitating.  Therefore, a 
100 percent evaluation under the new criteria is not 
warranted.  Moreover, a separate rating is not warranted for 
cirrhosis because the manifestations of the cirrhosis are 
considered in the evaluation for the hepatitis.


ORDER

Entitlement to an increased initial evaluation of 60 percent, 
but not higher, for hepatitis C with cirrhosis of the liver 
is granted throughout the initial evaluation period, subject 
to the criteria governing the award of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


